                        IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS
                                       TYLER DIVISION
BILLY RAY BUTLER                                 §

v.                                               §       CIVIL ACTION NO. 6:18cv154

OFFICER YOUNG, ET AL.                            §

MEMORANDUM ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND ADOPTING
      THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION


       The Plaintiff Billy Ray Butler, a former prisoner of the Smith County Jail proceeding pro

se, filed this civil rights lawsuit under 42 U.S.C. §1983 complaining of alleged deprivations of his

constitutional rights. This Court referred the matter to the Honorable John D. Love, United States
Magistrate Judge, for consideration pursuant to applicable laws and orders of this court.

       After review of the pleadings, the magistrate judge recommended dismissal of the lawsuit
because Plaintiff failed to exhaust his administrative remedies. The court has received and

considered the Report and Recommendation of the United States Magistrate Judge, along with the

record, pleadings and all available evidence.
       Plaintiff filed objections to the magistrate judge’s Report and Recommendation arguing that

there are two separate defendants named Young, but the magistrate judge only named one of them
in the Report. While Plaintiff is correct that he sued two separate individuals named Young, he did

not exhaust his administrative remedies against any of the Defendants, rendering all of the

Defendants amenable to dismissal.
       Plaintiff further complained that the Defendants’ motion for summary judgment was filed

under seal and did not comply with the scheduling order in that it combined arguments concerning
exhaustion and arguments on the merits. He does not claim that he did not receive a copy of the

Defendants’ motion or assert that he did not have ample time in which to respond.



                                                 1
       Plaintiff also wrote a letter asserting that the grievance procedure of Smith County did not

comply with the exhaustion statute, 42 U.S.C. §1997e, but he cited only the version of the statute
which existed prior to its amendment in 1996.

       The court conducted a de novo review of the objections in relation to the pleadings and the
applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the court concludes Plaintiff’s

objections lack merit.
                                               ORDER

       Accordingly, Plaintiff’s objections are OVERRULED. The findings of fact and conclusions

of law of the magistrate judge are correct and the report of the magistrate judge is ADOPTED and

the Defendants’ motion for summary judgment (docket no. 32) is GRANTED. A final judgment

will be entered in this case in accordance with the magistrate judge’s recommendations. All motions

not previously ruled upon are hereby DENIED.

        SIGNED this the 8 day of March, 2019.




                                       ____________________________
                                       Thad Heartfield
                                       United States District Judge




                                                  2
